DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Applicants amendment filed February 7, 2022 cancelling claim 23, amending claims 8 and 19, and adding new claim 31 is acknowledged.  Accordingly, claims 1-3, 5-8, 10-14, 16-19, 21, 25-26 and 31 are pending.

Election/Restrictions
Applicant’s election without traverse of group 1 encompassing claims 1-3, 5-8, 10-11, 25 and 31 in the reply filed on February 7, 2022 is acknowledged.
Claims 12-14, 16-19, 21 and 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 7, 2022.
Applicant’s election of Sp1 transcription factor binding site and S. pyogenes Cas9 in the reply filed on February 7, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the species election has been treated as an election without traverse (MPEP § 818.01(a)).
Accordingly, claims 1-3, 5-8, 10-11, 25 and 31 are under examination.

Claim Objections
Claim 5 is objected to because of the following informalities: 
Claim 5 recites “comprising a second complimentary DNA strand” and “where the second complimentary DNA strand hybridizes” in lines 1-3 (emphasis added to the “i”).  In the art, the correct terminology is DNA strands are “complementary”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation "the transcription factor" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 from which it depends recites “one transcription factor binding site”.  A transcription factor binding site is a nucleic acid; whereas a transcription factor is a protein.  Hence, the transcription factor cannot be referring back to the binding site.  Therefore, there is a lack of antecedent basis for “the transcription factor”.

Claim 5 recites “wherein the at least one transcription factor binding site is located at a hybridized portion of the donor DNA template assembly.”  Claim 5 depends from claim 3 which recites “the transcription factor binding site on the donor DNA template is located at a hairpin loop at a terminus of the donor DNA template”.  Claim 5 is unclear because these refer to mutually exclusive locations for the transcription factor binding site.  It is not clear how the transcription factor binding site could be both in a hairpin region of a single DNA strand and a hybridized region of two DNA strands.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-8, 10, 11, 25 and 31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. 
The claims recite “a donor DNA template which contains at least one transcription factor binding site” which is a nature-based product.  According to the specification a donor DNA template is a piece of DNA that is not a part of a target DNA, like a chromosome, but can be integrated into the target DNA.  Both eukaryotic and prokaryotic cells naturally use homologous recombination either to repair DNA or to integrate a foreign piece of DNA into their genomes.  Thus claim 1 encompasses any fragment of DNA containing a transcription factor binding site, which in turn encompasses any fragment of any promoter, enhancer, repressor, operator or other regulatory element.  Fragments of such DNA molecules are not markedly different from their naturally occurring counterparts.  MPEP 2106.4(c).II.C.2 states “In Myriad, the Supreme Court made clear that not all changes in characteristics will rise to the level of a marked difference . . . the natural genes had covalent bonds on their ends that connected them to the rest of the chromosome, but the isolated genes lacked these bonds. However, the claimed genes were 
This judicial exception is not integrated into a practical application because the claims do not recite using the donor DNA template in any application.  Claims 1, 2 and 6 also do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The limitation in claim 2 does not amount to significantly more because transcription factor binding sites naturally activate transcription.  Claim 6 does not amount to significantly more because the DNA fragments are naturally double stranded.

Claim 3 recites “wherein the donor DNA is a single-stranded DNA”.  Claim 3 encompasses a single strand of DNA containing a transcription binding site, which is not markedly different from naturally occurring DNA containing a transcription factor binding sites for the reasons described for claim 1.  Furthermore, pieces of single stranded DNA like primers have been found to not be markedly different than their naturally occurring counterparts.  MPEP 2106.4(c).II.C.2 explains that The Supreme Court concluded “the primers’ structural characteristics were not markedly different than the corresponding strands of DNA in nature, because the primers and their counterparts had the same genetic structure and nucleotide sequence.”  In this way the single stranded donor DNA template is not markedly different than any naturally occurring DNA strand containing a promoter, enhancer, repressor, operator, or other regulatory element.



Claim 7 further includes the transcription factor binding site is for SP1, TBP, TAFs, E2F, E-box or YY1.  These transcription factors are naturally occurring, and therefore their binding sites are also naturally occurring.  Thus, they are not markedly different from their naturally occurring counterparts in the chromosomes of cells for the reasons described for claim 1.

Claims 8 and 31 further recite an RNA-guided DNA nuclease and specifically a Cas9 nuclease from S. pyogenes (SpCas9).  According to the specification, an RNA-guided DNA nuclease can be a Cas enzyme, which is also a product of nature (page 21).  Cas effectors are part of an adaptive immune response of bacteria.  A naturally occurring counterpart for the composition in claims 8 and 11 would be a S. pyogenes bacterial cell.  S. pyogenes bacteria naturally contain a CRISPR locus containing the coding sequence for SpCas9 and all bacteria have DNA containing regulatory elements.  The composition of a donor DNA template and nucleic acid encoding a SpCas9 is not markedly different than its naturally occurring counterpart for the reasons described for claim 1.  Since claims 8 and 31 do not recite a method or application using the donor DNA template or RNA-guided nuclease, they do not amount to significantly more than the judicial exception.

Nature Biotechnology (2015) 33:5, 543-548; page 544; Fig 2b-c).  The naturally occurring counterpart of the composition in Claim 10 would be a mammalian cell that has been infected with an adenovirus.  All mammalian cells have DNA with transcription factors.  The composition of a donor DNA template with an inhibitor of NHEJ is not markedly different than a mammalian cell that has been infected with adenovirus Ad4.  

Claim 11 further recites the composition with a proliferation factor.  The specification does not give a special definition for proliferation factor; thus, “proliferation factor” is interpreted to mean any factor (small molecule, nucleic acid, lipid, carbohydrate or protein) that induces cell division (i.e. proliferation) of a cell.  All cells naturally contain molecules that promote cell division.  The naturally occurring counterpart is any cell that contains DNA with a transcription factor binding site and is capable of cell division.  The donor DNA template is not markedly different for the reasons given for claim 1.  The proliferation factors are not markedly different because they are in fact the same factors in a naturally occurring cell.  Given that nearly all cells have DNA containing transcription factor binding sites, and nearly all cells are capable of cell division, the composition of claim 11 is not markedly different than most cells.  As claim 11 does not recite a method or application using the donor DNA template and proliferation factor, claim 11 does not amount to significantly more than the judicial exception.

Claim 25 recites “a pharmaceutical composition comprising the composition of claim 1”.  There is no special definition for “pharmaceutical composition” in the specification.  Thus claim 1 is interpreted to encompass a DNA fragment containing a transcription factor together with some other element that 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chin (Chin et al., Molecular Therapy (2013), 21(3):580-587).  Claim 11 is evidenced by StemCell (StemSpan™ CC100.  StemCell Technologies https://www.stemcell.com/products/stemspan-cc100.html.  Retrieved from internet, [Retrieved March 2, 2022]).

Regarding claim 1, Chin teaches an HPFH/HRE donor (i.e. a donor DNA template) that can be integrated into a genome within the promoter of the γ-globin gene (Fig 3a).  Chin teaches the HPFH/HRE 

Regarding claim 2, Chin teaches HIF-1 is a transcription factor that is upregulated by hypoxic conditions and induces expression of hypoxia-responsive genes (page 584, paragraph 3).  Chin also teaches exposing cells with the integrated HPFH/HRE donor to hypoxic conditions (0.1% O2) to determine whether γ-globin expression would be responsive to hypoxia-dependent HIF-1 regulation (page 584, paragraph 5).  Finally, Chin teaches HPFH/HRE cells have increased γ-globin expression under hypoxic conditions (Fig 3c).  Thus, Chin teaches the integrated donor HPFH/HRE template with the HRE is capable of recruiting HIF-1 to trigger transcription of the target gene. 

Regarding claim 3, Chin teaches that the HPHF/HRE donor is a single-stranded DNA (page 581, paragraph 2; page 586, paragraph 2).

Regarding claim 11, Chin teaches the BMC cells were cultured in StemSpan Serum-Free Expansion Media supplemented with StemSpan CC100 cytokine cocktail from STEMCELL Technologies before and after nucleofection with the donor HRE DNA template (page 586, column 2, paragraphs 2-3).  Chin is silent on whether the media or supplement contains a proliferation factor.
StemCell teaches that StemSpan™ CC100 is a cocktail that contains early- and late-acting recombinant human (rh) cytokines formulated to support the proliferation of human hematopoietic cells (page 1).   Therefore, the composition comprising cells cultured with StemSpan CC100 and nucleofected with the HRE DNA donor taught by Chin inherently contained a proliferation factor.


Claims 1-2, 5-8, 11 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song (Song et al., Stem Cells and Development (2015), 24:1053-1065; published December 17, 2014), evidenced by Sellak (Sellak et al., Circulation Research (2002), 90(4):405-412).  The rejection of claim 11 is further evidenced by Croze (Croze et al., Stem Cells Translational Medicine (2014), 3(9):1066-78).  The rejection of claim 25 is further evidenced by Rigo (US 20160304871 A1, published October 20, 2016).

Regarding claim 1, Song teaches a donor vector (i.e. donor DNA template) containing a PKG promoter-driven Hygromycin resistance gene (Fig 1A; page 1054, paragraph 6).  Song teaches the donor DNA is integrated at the HBB (-globin) locus (Fig. 1A).  Song is silent on whether the donor DNA template contains a transcription factor binding site.  
However, Sellak teaches the PKG promoter contains two Sp1 binding sites 19 and 42 nucleotides upstream of the transcriptional start site of PKG (Fig 6; page 408, paragraph 3).  Thus, the PKG promoter within the donor vector in Song inherently contains an SP1 transcription factor binding site.

Regarding claim 2, the specification does not give a special definition for “target gene”.  Therefore, “transcription of a target gene” is interpreted to be the expression of any specific gene.  Song teaches selecting hygromycin-resistant clones (1055, paragraph 1), indicating that the PKG promoter was capable of triggering expression of the HygR gene (i.e a target gene).   Song is silent on whether a transcription factor triggers expression of HygR.  
However, Sellak teaches that Sp1 binds to the PKG promoter (Fig. 7) and that a PKG promoter with mutated Sp1 binding sites cannot induce expression.  Thus, the donor DNA taught in Song is inherently capable of recruiting Sp1 to trigger expression of the target gene, HygR. 

Regarding claim 5, as described above in Section 101, the limitation “hybridizes with the single-stranded donor DNA template to form a donor DNA template assembly” is interpreted to be a piece of double-stranded DNA donor containing a transcription factor binding site.  Song teaches the donor DNA vector is a linearized plasmid, which is inherently double stranded (page 1054, paragraphs 6 and 8).

Regarding claim 6, Song teaches the donor DNA vector is a linearized plasmid, which is inherently double stranded (page 1054, paragraphs 6 and 8).

Regarding claim 7, as described above for claim 1, the donor DNA template inherently contained a binding site for the transcription factor Sp1.

Regarding claim 8, Song also teaches the donor DNA template delivered to cells along with gRNA (i.e. guide-RNAs) and hCas9 (i.e. an RNA-guided DNA nuclease) (page 1054, paragraph 8).

Regarding claim 11, the specification does not give a special definition for “proliferation factor” and only indicates that it may be VEGF-A or LIN28 (page 4, line 21).  Song teaches immediately following the introduction of the donor vector into iPSC cells, the cells are plated in mTeSR1 supplemented with Y-27632 (page 1055, paragraph 1).  Song also teaches Y-27632 is a ROCK inhibitor (page 1054, paragraph 8).  Song is silent on whether Y-27632 is a proliferation factor.  
However, Croze teaches Y-27632 is a ROCK inhibitor and promoters the cell division (i.e. proliferation) of iPS cells (Abstract; Fig 2).
Therefore, the composition of cells simultaneously exposed to a donor DNA vector and Y-27632, inherently included a proliferation factor.

Regarding claim 25, Song teaches the donor vector, Cas9 and gRNAs mixed in phosphate buffered saline (PBS) (paragraph spanning pages 1054-1055).  Song is silent about whether this constitutes a pharmaceutical composition.
However, Rigo teaches delivering antisense oligonucleotides to an animal in a “pharmaceutically acceptable diluent, such as phosphate-buffered saline” ([0351]).
Therefore, the composition of the donor DNA in PBS taught by Song is inherently a pharmaceutical composition.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Song (Song et al., Stem Cells and Development (2015), 24:1053-1065) and evidenced by Sellak (Sellak et al., Circulation Research (2002), 90(4):405-412) as applied to claim 1 above, and further in view of Chu (Chu et al., Nature Biotechnology (2015) 33:5, 543-548).

Regarding claim 10, the teachings of Song and Sellak are recited above and applied as for claim 1.  Song does not teach the composition further comprising an inhibitor of non-homologous end joining (NHEJ).
However, Chu teaches a Venus repair template (i.e. donor DNA template) that can be integrated into the genome of a cell using homology directed repair upon Cas9 cleavage (Fig 1b).  Chu teaches delivering the Venus repair template to cells along with vectors encoding shRNAs against Ku70 or DNA Ligase IV (LIG4) (Fig 1e, 2a).  Chu teaches that Ku70 and DNA Ligase IV are key components in the NHEJ pathway (Abstract) and shRNAs directed against them suppress the NHEJ pathway (Fig 2a, legend).  Finally, Chu teaches expressing shRNAs against Ku70 and DNA Ligase IV increases homologous recombination and integration of the donor DNA (Fig 2c).
It would have been obvious to include an shRNA against Ku70 or DNA Ligase IV taught by Chu in the composition taught by Song because it would have amounted to a simple combination of known elements by known means to yield predictable results.  Both Song and Chu teach integration of a donor DNA into a target site mediated by Cas9.  One would have been motivated to include an NHEJ in the composition because Chu teaches including an inhibitor of NHEJ can increase the likelihood an DNA donor will be integrated.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Song (Song et al., Stem Cells and Development (2015), 24:1053-1065), as evidenced by Sellak (Sellak et al., Circulation Research  as applied to claim 1 above, and further in view of Cong (Cong et al., Science (2013) 339:819-823).

Regarding claim 31, the teachings of Song and Sellak are recited above and applied as for claim 1.  Song does not teach that the RNA-guided nuclease Cas9 is the S.pyogenes Cas9.
However, Cong teaches introducing an HR template (i.e. a donor DNA template) into the EMX1 locus using SpCas9 (Fig 4C-D).  Cong teaches that integration of the HR template increases when using SpCas9 (Fig 4D).  Finally, Cong teaches SpCas9 is S. pyogenes Cas9 (page 820, column 1).
It would have been obvious to use SpCas9 taught by Cong in place of the generic Cas9 taught Song because it would have amounted to a simple substitution of one known Cas9 nuclease for another by known methods to yield predictable results.  Both Song and Cong teach Cas9 nuclease that can facilitate donor DNA template integration in cells.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chin (Chin et al., Molecular Therapy (2013), 21(3):580-587) as applied to claim 1 above, and further in view of Convertini (Convertini et al., Biochemical and Biophysical Research Communication (2011) 404(1):376-381).
The teachings of Chin are recited above and applied as for claim 1.  Chin does not teach the transcription factor binding site is a binding site for Sp1, TBP, TAFs, E2F, E-box or YY1.  
However, Convertini teaches using an isolated Sp1 binding site cloned into an expression vector to drive the expression of the transgene Luciferase in Hep2G cells (Fig 1D; Section 2.1).  
It would have been obvious to one skilled in the art to replace the hypoxia response element (HRE) in Chin with the Sp1 binding site taught in Convertini because it would have amounted to a simple substitution of known transcription factor binding sites by known means to yield predictable results.  Chin and Convertini teach using HRE and Sp1, respectively, to control the expression of a gene in cells.  .

Claims 8 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Chin (Chin et al.,- Molecular Therapy (2013), 21(3):580-587) as applied to claim 1 above, and further in view of Cong (Cong et al., Science (2013) 339:819-823).

Regarding claims 8 and 31, the teachings of Chin are recited above and applied as for claim 1.  Chin also teaches using triplex-forming peptide nucleic acids (PNAs) to mediate targeted sequence editing (Abstract).  Chin teaches PNAs have previously been used to induce site-directed mutagenesis in reporter genes and create truncations in endogenous genes (page 581, paragraph 1).  Chin teaches factors involved in homology-dependent repair are recruited to the site where PNAs bind their target DNA and are thought to create double stranded breaks at the target site (page 581, paragraph 1). Chin teaches using triplex forming PNAs increases the likelihood of HPHF/HRE donor DNA integration (Figure 3C).  
Chin does not teach including an RNA-guided nuclease, an RNA guide or both in the composition with the guide RNA.  Chin also does not teach using S. pyogenes Cas9.
However, Cong teaches Cas9 is an RNA-programmable that introduces targeted double stranded breaks at a specific site (paragraph spanning 819-820).  Cong also teaches that double stranded breaks are repaired either by NHEJ or homology-directed repair (page 821, column 3).  Cong teaches introducing an HR template (i.e. a donor DNA template) into the EMX1 locus using the RNA-guiding nuclease SpCas9 (Fig 4C-D).  Cong teaches that integration of the HR template increases when using SpCas9 (Fig 4D).  Finally, Cong teaches SpCas9 is S. pyogenes Cas9 (page 820, column 1).
.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chin (Chin et al., Molecular Therapy (2013), 21(3):580-587) as applied to claim 1 above, and further in view of Chu (Chu et al., Nature Biotechnology (2015) 33:5, 543-548).
The teachings of Chin are recited above as applied to claim 1 above.  Further teachings of Chin regarding the role of PNAs in creating double stranded breaks and promoting homology-dependent repair are recited above for claim 8.
Chin does not teach the composition including an inhibitor of non-homologous end joining.
However, Chu teaches a Venus repair template (i.e. donor DNA template) that can be integrated into the genome of a cell using homology directed repair upon Cas9 cleavage (Fig 1b).  Chu teaches delivering the Venus repair template to cells along with vectors encoding shRNAs against Ku70 or DNA Ligase IV (LIG4) (Fig 1e, 2a).  Chu teaches that Ku70 and DNA Ligase IV are key components in the NHEJ pathway (Abstract) and shRNAs directed against them suppress the NHEJ pathway (Fig 2a, legend).  Finally, Chu teaches expressing shRNAs against Ku70 and DNA Ligase IV increases homologous recombination and integration of the donor DNA (Fig 2c).
.
  

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Chin (Chin et al., Molecular Therapy (2013), 21(3):580-587) as applied to claim 1 above, and further in view of Rigo (US 20160304871 A1, published October 20, 2016).
The teachings of Chin are recited above and applied as for claim 1.  Chin does not teach the composition of the donor DNA template in a pharmaceutical composition. 
However, Rigo teaches delivery of antisense oligonucleotides to mice and rats for the purpose of lowering expression of a mRNA ([0426], [0432], [0435], [0438]).  Rigo teaches oligonucleotides can be delivered in pharmaceutically acceptable compositions ([0330]-[0332]).
It would have been obvious to include the donor DNA of Chin in a pharmaceutical composition as taught by Rigo as it would have amounted to the combination of known elements.  One would have been motivated to do so in order to increase the expression of gamma-hemoglobin in subjects suffering from HPFH.   

Conclusion

No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CATHERINE KONOPKA/               Examiner, Art Unit 1636                                                                                                                                                                                         
/NEIL P HAMMELL/               Primary Examiner, Art Unit 1636